



Exhibit 10.1


ivca02.jpg [ivca02.jpg]
May 5, 2020


[Named Officer]
Re:    Compensation Adjustments in 2020 Due to COVID-19


Dear [Named Officer]:


To mitigate the impacts of COVID-19 on Invacare Corporation, by letter agreement
between you and Invacare dated March 27, 2020 (the “Prior Letter”), you, along
with the other named executive officers of Invacare, had agreed to voluntarily
defer payment of (i) 20% of your base salary beginning April 1, 2020, (ii) 100%
of your annual cash bonus earned in 2019, and (iii) your 2020 base salary
increase. In order to further mitigate the COVID-19 impacts, you hereby agree to
reduce your base salary by 10% beginning May 1, 2020 for a period of three
months, in lieu of continued 20% base salary deferrals after April 30, 2020, as
set forth in clause (i) above and hereby confirm your agreement to the deferrals
in clauses (ii) and (iii) above.


The deferrals of (i) 20% of your April 2020 base salary, (ii) payment of your
2019 bonus and (iii) the adjustment of your 2020 base salary are expected to be
in effect until at least October 1, 2020, at which time Invacare will determine
whether it is reasonable to pay such deferred amounts. Consistent with
Invacare’s executive compensation practices, annual salary adjustments, if any,
would be effective as of January 1. Notwithstanding the compensation adjustments
described in this letter, to the extent that any other elements of executive
compensation, such as annual cash bonus or equity awards, are determined based
in part on reference to your 2020 base salary rate, the rate to be used for
purposes of such determination will be your base salary rate as if the salary
reductions and deferrals described herein had not occurred and as if your 2020
base salary adjustment had been made effective on January 1, 2020.


This letter agreement amends and supersedes the Prior Letter in its entirety.
Please acknowledge your agreement to the foregoing by executing this letter in
the space set forth below.


Sincerely,
INVACARE CORPORATION




By: /s/ Matthew E. Monaghan
Title: Chairman, President & CEO
Agreed to and Accepted by:


______________________
























INVACARE CORPORATION


One Invacare Way, Elyria, Ohio 44035
www.invacare.com